Exhibit 10.3

Form of SAR Award Agreement

2004 Genworth Financial, Inc.

Omnibus Incentive Plan

Stock Appreciation Right Award Agreement

 

--------------------------------------------------------------------------------

Dear [SAR Grantee]:

This Award Agreement and the 2004 Genworth Financial, Inc. Omnibus Incentive
Plan (the “Plan”) together govern your rights under this Award and set forth all
of the conditions and limitations affecting such rights. Unless the context
otherwise requires, capitalized terms used in this Award Agreement shall have
the meanings ascribed to them in the Plan. If there is any inconsistency between
the terms of this Award Agreement and the terms of the Plan, the Plan’s terms
shall supersede and replace the conflicting terms of this Award Agreement.

 

1. Grant. You are hereby granted Stock Appreciation Rights (“SARs”). Each SAR
entitles you to receive from the Company an amount equal to the difference
between the SAR exercise price and the Fair Market Value of one Share on the
date the SAR is exercised. Further, the amount of such difference, multiplied by
the number of SARs exercised, shall be payable and delivered in Shares, all in
accordance with the terms and conditions of this Award Agreement, the Plan, and
any rules and procedures adopted by the Committee.

a. Grant Date. [Grant Date].

b. Number of SARs. [Number of SARs].

c. SAR Exercise Price. [Exercise Price].

d. Vesting Dates. The SARs shall not provide you with any rights or interests
therein until the SARs vest and become exercisable. [Vesting Dates].

e. Expiration Date. [Expiration Date].

 

2. Vesting, Exercisability and Expiration Date. The SARs shall vest and become
exercisable only on and after the vesting dates, and shall expire on the
expiration date, except as follows:

 

  a. Employment Termination Due to Death. If your service with the Company and
its Affiliates terminates as a result of your death, then any unvested SARs as
of the date of your death shall immediately vest and become exercisable upon
such death, and any unexercised SARs shall expire on the later of (i) the
expiration date or (ii) twenty-four (24) months after the date of your death.

 

  b. Employment Termination Due to Transfer of Business to Successor Employer.
If your service with the Company and its Affiliates terminates as a result of
employment by a successor employer to which the Company has transferred a
business operation, then any unvested SARs shall continue to vest and become
exercisable in accordance with the vesting dates, and any vested and unexercised
SARs shall expire on the earlier of (i) five (5) years after the date of such
termination of service or (ii) the expiration date; provided, however, that if
you die less than twenty-four (24) months before the earlier of such dates, then
any unvested SARs as of the date of your death shall immediately vest and become
exercisable upon such death, and any unexercised SARs shall not expire until
twenty-four (24) months after the date of your death.



--------------------------------------------------------------------------------

  c. Employment Termination Less Than One Year After Grant Date. If your service
with the Company and its Affiliates terminates for any reason other than death
or due to the transfer of a business operation of the Company to a successor
employer before the first anniversary of the grant date, then the SARs shall
immediately expire upon such termination.

 

  d. Employment Termination More Than One Year After Grant Date. If, on or after
the first anniversary of the grant date, your service with the Company and its
Affiliates terminates as a result of any of the reasons set forth below, each as
defined below or determined in accordance with rules adopted by the Committee,
then the vesting dates and expiration date shall be automatically adjusted as
provided below:

 

  (i) Termination for Retirement or Total Disability. If (a) your service with
the Company and its Affiliates terminates as a result of your voluntary
resignation on or after you have attained age sixty (60) and accumulated five
(5) or more years of combined and continuous service with the Company and its
Affiliates, or (b) your service with the Company and its Affiliates terminates
as a result of your Disability, then any unvested SARs as of the date of such
termination shall immediately vest and become exercisable upon such termination,
and any unexercised SARs shall expire on the expiration date; provided, however,
that if you die less than twenty-four (24) months before the expiration date,
then any unexercised SARs shall not expire until twenty-four (24) months after
the date of your death. For purposes of this Award Agreement, “Disability” shall
mean a permanent disability that would make you eligible for benefits under the
long-term disability program maintained by the Company or any of its Affiliates
(without regard to any time period during which the disabling condition must
exist) or in the absence of any such program, such meaning as the Committee
shall determine.

 

  (ii) Voluntary Termination or Termination for Cause. If your service with the
Company and its Affiliates terminates as a result of your voluntary termination
prior to your attainment of age sixty (60) and accumulation of five (5) or more
years of combined and continuous service with the Company and its Affiliates, or
termination for Cause, then the SARs, whether or not vested and exercisable as
of the date of such termination, shall immediately expire upon such termination.
For purposes of this Award Agreement, “Cause” shall mean (i) your willful and
continued failure to substantially perform your duties with the Company and its
Affiliates (other than any such failure resulting from your Disability;
(ii) your willful engagement in conduct (other than conduct covered under clause
(i) above) which is injurious to the Company and/or its Affiliates, monetarily
or otherwise; or (iii) your violation of material Company or Affiliate policy,
or your breach of noncompetition, confidentiality, or other restrictive covenant
with respect to the Company or any of its Affiliates, that applies to you;
provided, however, that for purposes of clauses (i) and (ii) of this definition,
no act, or failure to act, on your part shall be deemed “willful” unless done,
or omitted to be done, by you not in good faith and without reasonable belief
that the act, or failure to act, was in the best interests of the Company and/or
its Affiliates.

 

  (iii) Termination for Layoff. If your service with the Company and its
Affiliates terminates as a result of a Layoff, then any unvested SARs as of the
date of such termination shall immediately expire upon such termination, and any
vested and unexercised SARs as of the date of such termination shall expire on
the earlier of (i) one (1) year after the date of such termination of service or
(ii) the expiration date; provided, however, that if you die before the earlier
of such dates, then the vested and unexercised SARs as of the date of such
termination shall not expire until twenty-four (24) months after the date of
your death. For purposes of this Award Agreement, “Layoff” shall mean a job loss
due to any reduction in the work force of indefinite duration.

 

2



--------------------------------------------------------------------------------

  (iv) Termination Due to Other Reasons. If your service with the Company and
its Affiliates terminates for any other reason, and you and the Company have not
entered into a written agreement explicitly providing otherwise in accordance
with rules and procedures adopted by the Committee, then any unvested SARs as of
the date of such termination shall immediately expire upon such termination, and
any vested and unexercised SARs as of the date of such termination shall expire
on the earlier of (i) three (3) months after the date of such termination of
service or (ii) the expiration date; provided, however, that if you die before
the earlier of such dates, then any vested and unexercised SARs as of the date
of such termination shall not expire until twenty-four (24) months after the
date of your death.

 

3. Change of Control. Notwithstanding anything herein to the contrary, unless
otherwise specifically prohibited under applicable laws or by the rules and
regulations of any governing governmental agencies or stock exchange on which
the Shares are listed:

 

  a. Upon the occurrence of a Change of Control in which the Successor Entity
fails to Assume and Maintain this Award of SARs, the SARs shall fully vest and
become exercisable as of the effective date of the Change of Control; an amount
determined below shall be distributed or paid to you within thirty (30) days
following the effective date of the Change of Control in cash, Shares, other
securities, or any combination, as determined by the Committee; and the SARs
shall thereafter terminate.

 

  b. If a Change of Control occurs and the Successor Entity Assumes and
Maintains this Award of SARs, and if your service with the Company and its
Affiliates is terminated by the Company or one of its Affiliates without Cause
(other than such termination resulting from your death or Disability) or by you
for Good Reason within twelve (12) months following the effective date of the
Change of Control, then the SARs shall fully vest and become exercisable as of
the date of such termination of service; an amount determined below shall be
distributed or paid to you within thirty (30) days following the date of such
termination of service in cash, Shares, other securities, or any combination, as
determined by the Committee; and the SARs shall thereafter terminate.

The amount to be distributed or paid to you pursuant to this paragraph 3 shall
be equal to the excess of the Fair Market Value of one Share over the SAR
exercise price, with such excess multiplied by the number of such SARs, as of
(i) the effective date of the Change of Control in the case of subparagraph a.
above or (ii) the date of such termination of service in the case of
subparagraph b. above.

For purposes of this Award Agreement, “Good Reason” shall mean any reduction in
the aggregate value of your compensation (including base salary and bonus), or a
substantial reduction in the aggregate value of benefits provided to you;
provided, however, that Company-initiated across-the-board reductions in
compensation or benefits affecting substantially all employees shall alone not
be considered Good Reason.

 

4. Method of Exercise. You, or your representative upon your death, may exercise
the vested SARs at any time prior to the expiration of such SARs.

 

  a. How to Exercise. The SARs hereby granted shall be exercised by written
notice to the Vice President-Compensation and Benefits, specifying the number of
SARs you then desire to exercise and how any applicable tax withholding will be
satisfied, or by such other means as the Committee shall prescribe.

 

3



--------------------------------------------------------------------------------

As soon as practicable after receipt of such written notification, the Company
shall issue or transfer to you, the number of Shares with respect to which such
SARs shall be so exercised. Upon receipt of applicable withholding taxes, the
Company shall deliver to you a certificate or certificates, or evidence of book
entry Shares.

No fractional Shares shall be issued or delivered. Fractional Shares shall be
paid out in cash.

 

  b. Who Can Exercise. Except as provided in the Plan, during your lifetime, the
SARs shall be exercisable only by you. No assignment or transfer of the SARs,
whether voluntary or involuntary, by operation of law or otherwise, except by
will or the laws of descent and distribution or as otherwise required by
applicable law, shall vest in the assignee or transferee any interest
whatsoever. Upon your death, your estate (or the beneficiary that receives the
SARs under your will) may exercise the vested SARs.

 

  c. Tax Withholding. The Company shall have the power and the right to deduct
or withhold, or require you or your beneficiary to remit to the Company, an
amount sufficient to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of this Award Agreement.

 

  d. Share Withholding. With respect to withholding required upon any taxable
event arising as a result of the SARs granted hereunder, you may elect, subject
to the approval of the Committee, to satisfy the withholding requirement, in
whole or in part, by having the Company withhold Shares having a Fair Market
Value on the date the tax is to be determined equal to the minimum statutory
total tax which could be withheld on the transaction. All such elections shall
be irrevocable, made in writing, signed, and shall be subject to any
restrictions or limitations that the Committee, in its sole discretion, deems
appropriate.

 

5. Nontransferability. The SARs awarded pursuant to this Award Agreement may not
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated
(“Transfer”), other than by will or by the laws of descent and distribution,
except as provided in the Plan. If any prohibited Transfer, whether voluntary or
involuntary, of the SARs is attempted to be made, or if any attachment,
execution, garnishment, or lien shall be attempted to be issued against or
placed upon the SARs, your right to such SARs shall be immediately forfeited to
the Company, and this Award Agreement shall be null and void.

 

6. Requirements of Law. The granting of the SARs and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required. The SARs shall be null and void to the extent the
grant of the SARs or exercise thereof is prohibited under the laws of the
country of your residence.

 

7. Administration. This Award Agreement and your rights hereunder are subject to
all the terms and conditions of the Plan, as the same may be amended from time
to time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. It is expressly understood that the Committee is
authorized to administer, construe, and make all determinations necessary or
appropriate to the administration of the Plan and this Award Agreement, all of
which shall be binding upon you, the Participant.

 

8. Continuation of Employment. This Award Agreement shall not confer upon you
any right to continuation of employment by the Company or any of its Affiliates,
nor shall this Award Agreement interfere in any way with the Company’s or any of
its Affiliate’s right to terminate your employment at any time.

 

4



--------------------------------------------------------------------------------

9. Plan; Prospectus and Related Documents; Electronic Delivery.

a. A copy of the Plan will be furnished upon written or oral request made to the
Human Resources Department, Genworth Financial, Inc., 6620 W. Broad Street,
Richmond, VA 23230, or telephone (804) 281-6000.

b. As required by applicable securities laws, the Company is delivering to you a
prospectus in connection with this Award, which delivery is being made
electronically. You can access the prospectus on the Company’s intranet via the
following web address: http://welcometo.genworth.net/PlanProspectus. A paper
copy of the prospectus may also be obtained without charge by contacting the
Human Resources Department at the address or telephone number listed above. By
accepting this Award Agreement, you shall be deemed to have consented to receive
the prospectus electronically.

c. The Company will deliver to you electronically a copy of the Company’s Annual
Report to Stockholders for each fiscal year, as well as copies of all other
reports, proxy statements and other communications distributed to the Company’s
stockholders. You will be provided notice regarding the availability of each of
these documents, and such documents may be accessed by going to the Company’s
website at www.genworth.com and clicking on “Investors” and then “SEC Filings &
Financial Reports” (or, if the Company changes its web site, by accessing such
other web site address(es) containing investor information to which the Company
may direct you in the future) and will be deemed delivered to you upon posting
or filing by the Company. Upon written or oral request, paper copies of these
documents (other than certain exhibits) may also be obtained by contacting the
Company’s Human Resources Department at the address or telephone number listed
above or by contacting the Investor Relations Department, Genworth Financial,
Inc., 6620 W. Broad Street, Richmond, VA 23230, or telephone (804) 281-6000.

d. By accepting this Award, you agree and consent, to the fullest extent
permitted by law, in lieu of receiving documents in paper format to accept
electronic delivery of any documents that the Company may be required to deliver
in connection with this Award and any other Awards granted to you under the
Plan. Electronic delivery of a document may be via a Company e-mail or by
reference to a location on a Company intranet or internet site to which you have
access.

 

10. Amendment, Modification, Suspension, and Termination. The Board of Directors
shall have the right at any time in its sole discretion, subject to certain
restrictions, to alter, amend, modify, suspend, or terminate the Plan in whole
or in part, and the Committee shall have the right at any time in its sole
discretion to alter, amend, modify, suspend or terminate the terms and
conditions of any Award; provided, however, that no such action shall adversely
affect in any material way your Award without your written consent.

 

11. Applicable Law. The validity, construction, interpretation, and
enforceability of this Award Agreement shall be determined and governed by the
laws of the State of Delaware without giving effect to the principles of
conflicts of law.

 

12. Entire Agreement. This Award Agreement, the Plan, and the rules and
procedures adopted by the Committee contain all of the provisions applicable to
the SARs and no other statements, documents or practices may modify, waive or
alter such provisions unless expressly set forth in writing, signed by an
authorized officer of the Company and delivered to you.

 

13. Agreement to Participate. If you do not wish to participate in the Plan and
be subject to the provisions of this Award Agreement, please contact the Human
Resources Department, Genworth Financial, Inc., 6620 W. Broad Street, Richmond,
VA 23230, or at (804) 281-6000, within thirty (30) days of receipt of this Award
Agreement. If you do not respond within thirty (30) days of receipt of this
Award Agreement, the Award Agreement is deemed accepted. If you choose to
participate in the Plan, you agree to abide by all of the governing terms and
provisions of the Plan and this Award Agreement.

 

5



--------------------------------------------------------------------------------

Additionally, by agreeing to participate, you acknowledge that you have reviewed
the Plan and this Award Agreement, and you fully understand all of your rights
under the Plan and this Award Agreement, the Company’s remedies if you violate
the terms of this Award Agreement, and all of the terms and conditions which may
limit your eligibility to retain and receive the SARs and/or Shares issued
pursuant to the Plan and this Award Agreement.

Please refer any questions you may have regarding your SAR grant to your local
Human Resources Manager.

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.

 

6